Allow me, Mr. President, to offer you my
warmest congratulations on your unanimous election to
guide the work of the fifty-third session of the General
Assembly. The honour bestowed upon you attests to the
good relations which your country, Uruguay, has forged
over the decades with the nations that make up the
international community. The noble task which awaits
you, far from being merely prestigious or simply one of
protocol, frequently proves to be both delicate and
difficult.
It involves presiding over the most eminent forum of
debate for world affairs during a period in which, in
various places, one crisis follows another, such that
around the world neither peace nor war prevails. I am
convinced that your talents as a diplomat, your passion
for peace and development and your enthusiasm will
33


serve you well in dealing with the most complex debates
and the most tangled webs of procedure. Rest assured that
our best wishes will be with you throughout this session,
which, we feel sure, under your expert presidency, will be
crowned with success.
I wish also to pay tribute to your predecessor, H. E.
Hennadiy Udovenko of Ukraine, for the remarkable way in
which he guided our work in the last session and for the
personal touch with which he ensured and improved
coordination between the main bodies of the United
Nations. We feel certain that in his parliamentary career in
his country he will display the same efficiency and skill he
showed in this forum. Finally, allow me to pay an emphatic
tribute to the Secretary-General, Mr. Kofi Annan, who,
through his tireless commitment, has been able to restore
confidence in our Organization and make it an
incomparable instrument for international relations.
I wish to hail his efforts to bring peace to the world,
and particularly to Africa, and the special attention he gives
to the economic and political situation on our continent. I
also wish to take this opportunity, on behalf of my
delegation, to congratulate him sincerely on his excellent
report on the work of the Organization, the clarity and
conciseness of which will be very useful in inspiring our
debate during the fifty-third session.
During the past year, the world has entered a phase of
difficulties and uncertainties such as it had not seen for
almost a decade. The crisis born in the most dynamic
economies of South-East Asia has gradually reached other
regions. Today it seems to threaten all the countries of the
planet, from the richest to the poorest.
This shows very well the extent to which the
phenomena of globalization and interdependence among
States and peoples have spread. No country, no matter how
prosperous, can now hope to escape a crisis such as the one
South-East Asia has suffered and continues to suffer which
now threatens other regions. This shows that the fight for
development and the struggle against poverty concern all of
us.
Emergent economies, which are paying the price of a
crisis that, over these last months, has thrown tens of
millions of people back into poverty and insecurity, are
integral parts of a sort of a global economic and financial
puzzle. The jolts these economies are experiencing weaken
the whole system.
This risk, which everyone can see is real, should
lead us to reconsider our traditional notion of the division
between countries of the North and of the South. We
should not, of course, ignore here the gulf between North
and South or challenge the existence of the distinct forms
of poverty that make for starkly different conditions of
existence, and even survival, for the most destitute
peoples of the industrialized countries and those of the
developing countries.
What, on the other hand, is more and more
questionable with the advance of globalization is the idea
of a possible divergence of destinies, which could lead
some countries â€” the wealthiest â€” to continue their
march forward, while leaving the poor ones â€œalong the
side of the roadâ€, to quote a popular phrase.
The crisis we have been witnessing for a year now
should convince us that there is a common destiny which
binds together all Governments and all peoples of the
planet. The latter, whether they are richer or poorer, are
bound by the same necessity â€” that of progressing
together along the path of development. The current crisis
shows us another vital need â€” that of solidarity, for
which multilateral cooperation is the prime instrument.
The United Nations must once again become the natural
vehicle of this multilateral cooperation. Unfortunately, we
must note that this notion of solidarity, which has become
an agreed formula in official declarations, is acted upon
less and less in any concrete way.
We recall the famous objective â€” which a few
decades ago seemed quite modest â€” of establishing the
desirable level of official development assistance at 0.7
per cent of gross national product of industrialized
countries. In noting, as the Secretary-General has done in
his report on the work of the Organization, that official
development assistance has been steadily decreasing for
a decade and today represents only 0.22 per cent of the
gross national product of industrialized countries, we must
recognize that this call for solidarity is reaching
increasingly deaf ears in international forums.
Along the same lines, I would like to stress that the
strategies for development debated and agreed among
Governments, as well as the decisions adopted at the
major United Nations conferences, so far have not been
implemented to the desired extent, due to insufficient
financing. The mid-term evaluation of the outcome of the
Rio Conference on Environment and Development was in
this respect quite revealing of the present financial limits
for aid to development. An effort commensurate with the
34


problem would allow us to radically change its basic
elements.
The 1998 Human Development Report, published by
the United Nations Development Programme a few weeks
ago, makes some significant comparisons. It shows, for
example, that Americans annually spend $8 billion on
cosmetics â€” $2 billion more than the amount needed to
finance basic education for a large part of the world
population. To quote the Secretary-Generalâs report on the
work of the Organization,
â€œa bridge must be constructed between, in effect, the
Dow Jones index and the human development indexâ€
(A/53/1, para. 15).
We expect also that a new drive towards cooperation
and development will not only combat poverty and
exclusion but also promote international peace and security.
Conflicts frequently have social and economic roots,
and this dimension should be fully integrated into the
approaches devised by the international community in the
areas of conflict prevention, peacekeeping and post-conflict
peace-building.
I wish to reiterate, and express the support of CÃ´te
dâIvoire for, the proposal made by the Secretary-General in
paragraph 30 of his report on the work of the Organization
to better use the possibilities of Article 65 of the Charter of
the United Nations, which provides that the Economic and
Social Council may furnish information to the Security
Council upon a request from the latter.
With the exception of very limited applications in
1949 and 1959, this provision of the Charter has not been
invoked. Because it is based on fraternity, dignity and
equality between peoples and States, solidarity needs to be
the cardinal value in the new world that is emerging from
the ideological battlefields of the past.
Progress in communications technology has today
brought people closer than ever. Stepping outside of their
own cultures, men and women can experience the same
events at the very same moment. They are upset and
shocked by the pictures and consequences of a natural
disaster or a terrorist attack. They are impassioned by the
same sports events and are reduced to tears by exceptional
events such as the liberation of Nelson Mandela or the fall
of the Berlin Wall, which give true ethical significance to
the evolution of humankind.
During the past decade, we have witnessed
spectacular progress, in almost all countries, with respect
to the positive values that cement solidarity between
peoples. Almost all societies are now open and receptive
to pluralism. Every day I see that the peoples of the
African continent are hungering for participation. They
wish to have their say in national matters and to take their
future into their own hands.
Throughout the world, civil society is making its
claims and aspirations felt. Everywhere Governments, to
varying degrees, are becoming aware of this extraordinary
change and, in the context of diverse political formulas
and variable schedules, they are acceding to the demands
of the people with respect to democratization.
This new global focus on human rights and
pluralism is reflected increasingly in the international
order. Buttressed by the non-governmental organizations,
Governments have decided to ban barbaric weapons such
as anti-personnel landmines, whose principal victims are
civilians, especially children. The broad and massive
support given by the international community to the
Ottawa Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction, which has been signed
by 128 States and which will enter into force after the
deposit by the fortieth State of its instrument of
ratification, allows us to hope for success in the efforts
undertaken to fight against another scourge â€” small arms
and small-calibre weapons â€” which affects mainly
civilians and foster criminality and insecurity.
Global progress on the ethical level is evident also
in the adoption in July 1998 of the Statute of the
International Criminal Court, thus enshrining the progress
begun by the international criminal tribunals for the
former Yugoslavia and for Rwanda. In this respect, the
first judgments, handed down on 2 September last, have
a dual significance. Fifty years after its adoption by the
General Assembly, the Convention on the Prevention and
Punishment of Genocide has now seen a concrete
continuance: the appalling crime of genocide, repeatedly
carried out since 1945, will no longer go unpunished. The
second positive element of the judgments rendered by the
Arusha Tribunal is the recognition that sexual violence
committed systematically and on a broad scale in the
context of conflicts meets the definition of the crime of
genocide.
Another concern for my Government is the scourge
of terrorism, a true hydra-headed menace that is blindly
35


attacking in places where we least expect it. It is no longer
enough to forcefully condemn this evil; we must try to
extirpate its roots as it stems, with rare exceptions, from
injustice or the intolerable humiliation of peoples. The fight
against terrorism is first and foremost a fight against
injustice in all its forms. CÃ´te dâIvoire reiterates its
sympathy for those States that have fallen victim to bomb
attacks. It reasserts its commitment to work in the context
of cooperation with all States to eradicate these crimes,
which cannot be justified regardless of their motivation.
The time has come, as was stated at the Non-Aligned
Movement Summit in Durban, to convene an international
conference dealing with all aspects of terrorism that would
lead to a convention allowing us to eradicate this scourge.
To strengthen cooperation for development and
promote democratization and pluralism are the two focal
points for the action which the international community
should take in order to allow peace and security to
progress, which is the fundamental mission of our
Organization.
This concern falls in line perfectly with the objectives
of the Government of CÃ´te dâIvoire, which, under the
leadership of our President, Henri Konan BÃ©diÃ©, is
committed to relaunching strong, sound and lasting
economic growth and to forge, in a spirit of solidarity, a
more united, homogenous society based on participatory,
peaceful democracy.
At the political level, the cabinet reshuffle that took
place on 11 August last resulted in greater openness and in
new political blood. At the institutional level, several
measures were adopted aimed at broadening and deepening
the regionalization and decentralization process.
Moreover, constitutional reform is being undertaken in
order to establish the rule of law, to consolidate State
structures and strengthen representative democracy. The
latter has given rise to the creation of a Senate, which will
help us to strengthen the democratic debate and give us a
more balanced representation of the regions.
At the economic level, let me stress that in 1997 â€”
and for the third consecutive year â€” the rate of growth of
our countryâs gross national product was 7 per cent. That
rate, I would underscore, is higher than the demographic
rate of growth of 3.8 per cent. Inflation was controlled at
5 per cent in 1997, whereas the rate of investment was 15
per cent of the gross national product, 70 per cent of which
was private investment.
It is noteworthy that the management of the Alliance
for Africaâs Industrialization, which held its first meeting
on 17 and 18 September last in Abidjan, reaffirmed that
industrialization is a necessity for the economic progress
of Africa and is the only means of transforming its
economy in order to integrate it positively into the current
context of globalization.
Africa will continue to rely for its industrial
development on its partners from friendly countries. We
wish here to welcome the initiative of the Government of
the United States on partnership and economic growth in
Africa which aims particularly to allow a number of
American products access to the American market.
We wish also to express our gratitude to the
Government of Japan for its continuing commitment to
the development of Africa, as evidenced by the upcoming
International Conference on African Development
(TICAD II), set to take place in Tokyo in October.
We also wish to congratulate and thank all the
Governments of the donor countries that have forgiven
debts to the African countries, especially the least
developed ones.
On the social level, I wish to take a moment to
mention some points relating to health, a vital element in
socio-economic development. Action in the field of
health, as the Assembly knows, contributes effectively to
the fight against poverty. CÃ´te dâIvoire has therefore
made this an absolute priority for several decades. Aware
that our world has become a global village, we have
tirelessly pursued these efforts within our country, while
putting more and more effort into the promotion of health
at the international level.
Several important recent events prove this
commitment: the participation of President Henri Konan
BÃ©diÃ© as the representative of our continent at the fiftieth
anniversary of the World Health Organization (WHO); the
adoption by the Organization of African Unity (OAU) last
June of two resolutions proposed by CÃ´te dâIvoire, one
relating to the African fund to combat AIDS and the other
on the African initiative to fight against malaria; and the
launching of the initiative on anti-retrovirus treatments,
for which CÃ´te dâIvoire has been selected as one of the
countries participating in the experimental phase. In order
to better mark our commitment to the success of this
programme, we have decided to allocate the sum of
$1 million to it.
36


Moreover, CÃ´te dâIvoire organized a regional meeting,
attended by the Presidents of Benin and Ghana, to promote
public awareness of, and the struggle against, Buruliâs
ulcer, a little-known but degrading and destructive illness.
The multiplicity of conflict situations in Africa has
become a real subject of concern for the entire international
community. Hence the Security Council met on 25
September 1997 at Foreign Minister level to consider the
need for concerted international action to promote peace
and security in Africa. At the end of that meeting, the
Council asked the Secretary-General to submit to it by
February 1998 a report containing concrete
recommendations regarding the sources of conflict in
Africa, way to prevent and address them, and how to lay
the foundation for durable peace and economic growth.
In response to this Security Council request, the
Secretary-General prepared an excellent report entitled â€œThe
causes of conflict and the promotion of durable peace and
sustainable development in Africaâ€ (S/1998/318), which
gives a straightforward assessment of the political and
economic situation in Africa and makes objective
recommendations, while indicating the mistakes made by
African leaders and the shortcomings in international
cooperation in this area.
The report essentially always takes us back to the
primary mission of our Organization: the maintenance of
peace, and the principal instrument for this, which is
collective security. The latter remains at the heart of the
United Nations Charter. The original idea, it should be
remembered, was that in the modern world, any conflict,
whether regional or local, could affect the whole of
international society, and that through alliances and
interventions it could well spread, with all the devastating
consequences imaginable.
It is in order to guard against these situations and to
provide every means to react to them that the 1945 Charter,
in Chapter VII, takes account of the regional character of
collective security. The regional mechanism is intended to
provide continuity and to strengthen the action of the
international community in the maintenance of peace,
without in any way challenging the primary role of the
Security Council, which, duly informed of the initiatives
undertaken by States bound by regional agreements, is the
only body which can authorize the use of force.
It is in this spirit, and always taking care to refer first
to the Security Council, that the system of regional security
has always functioned, be it in Africa or in Europe, even
though with the involvement of the Atlantic Alliance in
the former Yugoslavia the situation was somewhat
different.
The end of the cold war, with a backdrop of change
in the general international security situation and an
increasing will by the great Powers to limit themselves to
interventions in the context of the United Nations, has
undoubtedly contributed to the reactivation of regional
security. What was at stake, we must agree, was the very
survival of certain regions of the world, prey to violent
upheavals and mostly abandoned to their own fate.
Regrettably, this is the picture which we see in an Africa
torn apart by conflicts whose scope and gravity the
international community does not always grasp.
These are the realities which were in the minds of
Ministers of Foreign Affairs, Defence, the Interior and
Security of the Economic Community of West African
States (ECOWAS) when they met recently in
Yamoussoukro, CÃ´te dâIvoire, and then in Banjul,
Gambia, to lay the foundations of a mechanism for the
prevention, management and resolution of conflicts and
for the maintenance of peace and security. The resulting
text, reached by consensus at the level of experts, will
soon be submitted for adoption by the conference of
heads of State and Government scheduled for the end of
October in Abuja.
West Africa has plenty of experience in this
connection, since in recent years it has had to mobilize
twice in order to settle two bloody conflicts in Liberia,
followed by Sierra Leone, and has thus acquired
considerable resources under the flag of the ECOWAS
Monitoring Group (ECOMOG). The success of the
organization in carrying out such interventions prompted
it to institutionalize ECOMOG as its armed mechanism,
which is mainly preventive. This is a big step forward for
ECOWAS, originally created as a specialized subregional
organization with the goal of promoting economic
cooperation and eventually the integration of its member
States.
This subregional mechanism will of course become
part of the general system of the United Nations Charter
and the regional system of OAU. It will cover all aspects
of security, including natural disasters. Political
considerations cannot be forgotten, for experience has
shown that conflicts may well lead to the decay of
governmental institutions, the economy and social and
political institutions.
37


Under these circumstances, any intervention strategy
is designed first and foremost to deal with disarmament,
demobilization and the reintegration of combatants or
displaced persons, as well as the rehabilitation of
infrastructures and above all the reconstruction of society,
with democracy as the key word.
All in all, member States believed that it was precisely
because it was conceived for development and economic
integration that ECOWAS was particularly suited to
undertake peace-building in the region. The implementation
of the mechanism will depend above all upon the political
will of member States. For its part, CÃ´te dâIvoire will be
involved, as it was in the quest for peace in Liberia and
Sierra Leone, and as it is now in the case of mediation to
bring peace back to Guinea-Bissau.
I should like to take this opportunity to thank and
congratulate the Governments of the United States of
America, France and Great Britain for deciding to
harmonize their various initiatives to assist our armies in
order to enhance our peacekeeping capabilities.
In this connection, I am happy that we are
commemorating the fiftieth anniversary of the first
peacekeeping operation in 1948, and I pay tribute to the
memory of all the men and women who have given their
lives in the service of the United Nations.
Assuring collective security in the context of credible
international cooperation and guaranteeing fair, sustainable
development is an ongoing challenge to the United Nations;
it must urgently provide appropriate, concrete answers.
In this regard, I believe that our action must be
conducted on three very distinct fronts.
In the first place, we must firmly recall, whenever
necessary, the fundamental principles proclaimed by the
San Francisco Charter concerning relations between States,
and in particular the independence and territorial integrity
of Member States of the United Nations. Since the end of
the cold war, conflicts between States have almost entirely
disappeared, and that fully reflects the legal force of the
principles I have just mentioned.
Let me stress that in Africa the principle of the
inviolability of borders is of capital importance, as the
OAU has emphasized since its establishment. The
upheavals in the Great Lakes region must be settled in
accordance with this principle.
Secondly, it is necessary to discourage and ban from
international society those regimes which violate the most
elementary principles of democracy.
Finally, it is vital to enhance international peace by
a clear delineation of the responsibilities of the United
Nations and regional organizations. In this connection, we
would like to note and hail the complementarity and
harmony of efforts made, within the context of the United
Nations, by the Non-Aligned Movement, the OAU and
the Southern African Development Community (SADC),
in order to put an end to the new crisis besetting the
Democratic Republic of the Congo. Their combined
forces have secured the return to stability of several West
African countries.
Here, I would like to salute in particular the action
of ECOWAS and its military component, ECOMOG, and
invite the international community to provide them with
every possible support necessary for the accomplishment
of their mission. This interaction between the world
Organization and regional organizations must be further
strengthened in the future.
In conclusion, I would like briefly to mention the
veritable â€œsea serpentâ€ of the process of reforming the
United Nations and the United Nations system and to
express a certain disappointment at the very limited
results we have achieved after several years of effort. The
question of restructuring the Security Council seems to be
at a standstill, even though, in almost ritual fashion, at
one session after another we renew the mandate of the
Working Group charged with reaching an agreement
acceptable to all Member States.
As for the excellent reform programme that the
Secretary-General presented to us last year, it has
certainly been very positively received, but we have
postponed certain decisions that are ours alone to make
with regard to certain of his suggestions and
recommendations. I hope that the present session of the
General Assembly will enable us to enrich our thinking
on reform and finally move on to action in this sphere.



